DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the direct single acting hydraulic piston" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Objections
Claim 8 objected to because of the following informalities:  Claim 8 recites the limitation “preferably double wheels”.  The term “preferably” renders the claim unclear because it does not clearly define the metes and bounds of the claim. It is unclear as to whether or not the claim requires the wheels to be double wheels.  Appropriate correction is required. For the purpose of examination, the claim is interpreted as not requiring the wheels to be double wheels.
Claim 13 objected to because of the following informalities:  Claim 8 recites the limitation “preferably double wheels”.  The term “preferably” renders the claim unclear because it does not clearly define the metes and bounds of the claim. It is unclear as to whether or not the claim requires the wheels to be double wheels.  Appropriate correction is required. For the purpose of examination, the claim is interpreted as not requiring the wheels to be double wheels.
Allowable Subject Matter
Claims 2-5, 7, 10-12 ,14-17, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art discloses all the features of Claim 1 and further discloses, wherein the control mechanical means consist of a pull bar which is by its one end part through a pin connected with the end part of a pivoted one-arm lever which is firmly fixed to the shaft and the second end part of the pull bar is through a pin connection pivoted to a lower arm the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with an angular triple-arm controlling lever and a central arm and an upper arm of the controlling lever is equipped with a pass-through hole for connection with a slide-in pin with holes which are formed in a scooter fork ending of the multifunctional shaft as required by Claim 2.
Claims 3, 4 and 14-16 depend from Claim 2.
Although the prior art discloses all the features of Claim 1 and further discloses, wherein the mechanical-hydraulic control means consist of a sliding rod which is with its 
Claims 10-12 and 17 depend from Claim 5.
Claim 19 depends from Claim 7.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fullenkamp (5,348,326).
Consider Claim 1, Fullenkamp teaches a transport truck for transport of components, pellets, gitterboxes and similar is in the bottom part of a main frame (12) 
Consider Claim 6, Fullenkamp teaches all the features of the claimed invention, as described above, and further teaches wherein the one-arm lever (132) is firmly fixed by its one end part to the shaft (126) and with the other end part connected with a draft spring (164) whose second end part in anchored in a holder (166) which is firmly fixed to the main frame (12) of the transport truck.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fullenkamp (5,348,326).
Consider Claims 9 and 18, Fullenkamp teaches all the features of the claimed invention, as described above, but does not teach wherein the outer diameter of foldable revolving wheels is bigger than the outer diameter of the wheels, however, it would have been an obvious matter of design choice to size the outer diameter of foldable revolving wheels to be bigger than the outer diameter of the wheels, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fullenkamp by sizing the foldable revolving wheels to be of a bigger diameter in order to allow the wheels to traverse larger inconsistencies in the traveling surface to compensate for the lack of maneuverability of the non-pivoting wheels.
Claims 8, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fullenkamp (5,348,326) in view of Dobson (3,544,127).
Consider Claims 8 and 13, Fullenkamp teaches all the features of the claimed invention, as described above, but does not teach wherein between the front and the rear wheels (8) is a transversally pivoted couple of shafts (13, 54) whose end parts are pivoted in bearing housings (14, 15 and 55, 56) and are firmly fixed with pivoted scooter forks (16, 57) equipped with revolving preferably double wheels (17, 58) whereas the shafts (13, 51) are mutually connected with a connecting pull bar (51) by the help of the pins (50, 52) and the one-arm levers (18, 53) which are firmly fixed on the shafts (13, 54).
Dobson teaches wherein between the front and the rear wheels (2) is a transversally pivoted couple of shafts (5) whose end parts are pivoted in bearing housings (4) and are firmly fixed with pivoted scooter forks (6) equipped with revolving preferably double wheels (3) whereas the shafts (5) are mutually connected with a connecting pull bar (8) by the help of the pins (7) and the one-arm levers (9) which are firmly fixed on the shafts (5).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fullenkamp by further comprising a couple of shafts as disclosed by Dobson in order to more securely control the direction of the vehicle.
Consider Claim 20, Fullenkamp teaches all the features of the claimed invention, as described above, but does not teach wherein the outer diameter of foldable revolving wheels is bigger than the outer diameter of the wheels, however, it would have been an obvious matter of design choice to size the outer diameter of foldable revolving wheels to be bigger than the outer diameter of the wheels, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fullenkamp by sizing the foldable revolving wheels to be of a bigger diameter in order to allow the wheels to traverse larger inconsistencies in the traveling surface to compensate for the lack of maneuverability of the non-pivoting wheels.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022.  The examiner can normally be reached on 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRYAN A EVANS/Primary Examiner, Art Unit 3618